Citation Nr: 1548422	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-37 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for entitlement to a TDIU.  

A hearing was held on March 14, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in May 2011.  After the case was returned, the Board issued a decision in January 2012 denying entitlement to TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2013 Order, the Court vacated the January 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board remanded the case for development consistent with the Joint Motion in March 2014, and subsequently remanded the case again in December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reason for remand:  To provide the Veteran with a supplemental VA medical opinion.

Although the Board regrets any additional delay, it has determined that further development is needed prior to adjudication in order to meet VA's duty to assist the Veteran in providing an adequate VA examination and medical opinion.

In its most recent Remand, in December 2014, the Board directed that a VA examination be conducted, and that the examiner specifically address whether the symptoms and manifestations of the Veteran's service-connected bronchitis with right pneumothorax, postoperative could be distinguished from those resulting from any other non-service connected respiratory disability.   The examiner was then asked to comment on the functional effects of the Veteran's service-connected respiratory disability, to include consideration of any symptoms which could not be excluded from such disorder, on his ability to engage in any type of full-time employment, including any form of sedentary work, and to describe the limitations resulting from such disability.

Pursuant to the December 2014 remand, the Veteran was provided with a VA examination in January 2015.  After describing the physical findings, including results of PFT testing and CT scans, the examiner wrote that with regard to the impact of the Veteran's respiratory disability, the Veteran described dyspnea and cough which had been progressive over the preceding several years to the point that the Veteran is unable to walk short distances without shortness of breath.  The examiner further noted that the Veteran is very sedentary at baseline as a result of limitations from his arthritic disease and his respiratory condition, and would only be able to engage in sedentary work for employment.  She concluded that it was impossible to separate the effects and contributions of the Veteran's individual service connected and non-service connected respiratory disabilities, but regardless, his current PFTs suggest mild to moderate obstruction (secondary to the combined effects) which is not functionally consistent with total unemployability.

As an initial matter, the January 2015 examination report does not specifically comment on the functional effects and limitations from the Veteran's respiratory disabilities alone, and instead comments upon his overall function resulting from limitations from his non-service connected arthritis and his respiratory condition.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).    

While this oversight could potentially be overlooked on the basis that the examiner concluded that even when considering the combined effects of the Veteran's non-service connected and service connected disabilities, the Veteran would be able to engage in sedentary employment, no rationale was provided for such conclusion, thus diminishing the probative value of such conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Along these lines, the examiner did not provide information or opinion as to the duration, severity or frequency of the Veteran's dyspnea and/or coughing, and explain what effect, if any, these would have on occupational activities associated with sedentary employment, such as whether they would impair the Veteran's ability to sit for prolonged periods or carry on conversation and whether the Veteran's respiratory condition likely results in the need for frequent and/or prolonged breaks or absences from work.  

In this case, the Veteran meets the schedular criteria for a TDIU to the extent that he has one service-connected disability that is rated as 60 percent disabling.  See 38 C.F.R. § 4.16 (2015).  However, there is currently an incomplete picture regarding the impact of the Veteran's service-connected disability on his employability, when considering his day-to-day functioning and educational background.

As such, the Board finds that a social and industrial survey considering the effects of the Veteran's service-connected disability on employability should be obtained.  As it has not been shown that the functional results of the Veteran's non-service connected COPD and emphysema can be at least as likely as not distinguished from the functional results of his service-connected bronchitis with right pneumothorax, postoperative, the examiner should consider limitations resulting from any and all of the Veteran's respiratory disorders.  

Additionally, as the Board is remanding this matter for further development, the AOJ should take action to obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from May 2015 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  The AOJ should schedule the Veteran for a social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disability on his ability to work.  

a)  The examiner should consider and discuss the functional effects and resulting limitations imposed by any and all of the Veteran's respiratory disabilities, including but not limited to COPD, emphysema, and bronchitis.  The impact of any non-service connected disability, such as arthritis, should not be considered;  

The examiner is particularly asked to comment upon the likelihood that the Veteran's respiratory disabilities, alone, would limit his physical abilities to lift (specifically, to load and unload luggage from the trunk of a cab), engage in spoken communications, and/or sit for prolonged periods.  

b) If the Veteran's respiratory disabilities are found to at least as likely as not result in the need for breaks, the examiner should comment on their expected frequency and duration;

c) The examiner should state an opinion as to whether the Veteran's respiratory disabilities would likely result in frequent and/or extended absences from work.  

The examiner must include in the examination report the rationale for any opinion expressed.  A written copy of the report should be associated with the claims folder.

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




